     Case 2:18-cv-00085-RJJ-MV ECF No. 45 filed 06/04/20 PageID.409 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


MICHAEL ELLIOT,

               Plaintiff,
                                                            CASE No. 2:18-cv-85
v.
                                                            HON. ROBERT J. JONKER
KEITH SNYDER,

               Defendant.

_______________________________/

                               ORDER ADOPTING IN PART
                            REPORT AND RECOMMENDATION

         The Court has reviewed the Magistrate Judge’s Report and Recommendation (ECF No.

42) and Plaintiff’s Objection to it. (ECF No. 43). Under the Federal Rules of Civil Procedure,

where, as here, a party has objected to portions of a Report and Recommendation, “[t]he district

judge . . . has a duty to reject the magistrate judge’s recommendation unless, on de novo

reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL PRACTICE

AND PROCEDURE §    3070.2, at 381 (2d ed. 1997). Specifically, the Rules provide that:

               [t]he district judge must determine de novo any part of the
               magistrate judge’s disposition that has been properly objected to.
               The district judge may accept, reject, or modify the recommended
               disposition; receive further evidence; or return the matter to the
               magistrate judge with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Plaintiff’s objection. For a variety of reasons, the
  Case 2:18-cv-00085-RJJ-MV ECF No. 45 filed 06/04/20 PageID.410 Page 2 of 4



Magistrate Judge recommends that defense motion for summary judgment be granted and this case

dismissed. After performing a de novo review, the Court agrees with the Magistrate Judge that

this case is subject to dismissal, though the Court limits the basis for dismissal to two primary

reasons.

       Plaintiff alleges that he practices the Native American religion and, as part of his religious

practices, he must burn tobacco, a practice known as “smudging,” in order to pray. Plaintiff

contends that while he was held in administrative segregation at Baraga Correctional Facility,

Defendant Keith Snyder, a chaplain employed by the Michigan Department of Corrections,

prohibited him from smudging. It is undisputed that Plaintiff is no longer in administrative

segregation. The remaining claims in this case are against Defendant Snyder on First Amendment

and Religious Land Use and Institutionalized Person Act (RLUIPA) claims.

       With respect to Plaintiff’s First Amendment claims under 42 U.S.C. § 1983, the Court finds

it sufficient to dismiss these claims because Plaintiff has not established a First Amendment

violation. See Dayson v. Caruso, No. 2:12-CV-455, 2013 WL 1857445, at *5 (W.D. Mich. May 2,

2013) (no First Amendment violation on prohibition of smudging in prisoners’ cells); Hodgson v.

Fabian, 378 F. App’x 592, 593-594 (8th Cir. 2010) (same); Fisher v. McGinnis, 121 F.3d 708

(Table) (6th Cir. 1997) (where Native American received misconduct violations for possessing

tobacco in segregation Court of Appeals found “[t]he district court properly dismissed [plaintiff’s]

constitutional claim regarding the alleged denial of tobacco, because the denial of tobacco to

prisoners in punitive segregation is reasonably related to a legitimate penological interest[.]”). In

Wickner, a case with similar factual allegations, the district court in a thorough opinion found no

First Amendment violation where prisoners in segregation were not allowed to practice smudging.

Wickner v. Symmes, No. CIV 05-2664 DWF/RLE, 2007 WL 426795, at *4 (D. Minn. Feb. 2,



                                                 2
  Case 2:18-cv-00085-RJJ-MV ECF No. 45 filed 06/04/20 PageID.411 Page 3 of 4



2007). Plaintiff’s attempt to distinguish this line of authority in his Objections is unavailing.

Plaintiff suggests there is a difference between his claim he was denied tobacco in segregation

with the Magistrate Judge’s characterization of events. The Court disagrees. The Magistrate

Judge’s summation of Plaintiff’s contentions and the summary judgment record was accurate.

Even if there was a difference between “segregation” and “in cell,” as Plaintiff claims, Plaintiff

fails to demonstrate how that meaningfully distinguishes the cited authority. Nor does the Court

discern any distinguishing consideration. If anything, segregation would ordinarily permit greater

restrictions. Accordingly, Defendant Snyder is entitled to summary judgement in his favor on

Plaintiff’s First Amendment claim.

       With respect to Plaintiff’s RLUIPA claim on which only injunctive relief is available,

Plaintiff objects that he did request injunctive relief. The Court has reviewed de novo Plaintiff’s

Complaint and, even under the liberal pleading standards for pro se plaintiffs, the Court agrees

with the Magistrate Judge that Plaintiff failed to request injunctive relief. Moreover, any injunctive

relief is moot because Plaintiff is now out of segregation and in general population where

smudging is permitted. Plaintiff’s claims are limited to his complaints about administrative

segregation.

       The Magistrate Judge offers other reasons and justifications for dismissal, but the Court

has no reason to reach them

       ACCORDINGLY, IT IS ORDERED:

       1. The Report and Recommendation of the Magistrate Judge (ECF No. 42) is ADOPTED

           IN PART to the extent consistent with this Order.

       2. Defendant’s motion for summary judgment (ECF No. 37) is GRANTED.

       3. This case is DISMISSED.



                                                  3
 Case 2:18-cv-00085-RJJ-MV ECF No. 45 filed 06/04/20 PageID.412 Page 4 of 4



         4. The Court discerns no good-faith basis for appeal of this matter. See McGore v.

            Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).




Dated:      June 4, 2020                    /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               4
